              Case 2:18-cr-00026-JHS Document 30 Filed 11/20/18 Page 1 of 1

Il26/l8PS 8
Rev 10/2005

                           UNITED ST ATES DISTRICT COURT
                                                for the
                       EASTERN DISTRICT OF PE1'.TNSYL VANIA
U.S.A. vs. Justin David May                                             Docket No. 2:18CR00026-0l

                          Petition for Action on Conditions of Pretrial Release
                                                               I



        COMES NOW, Brittney N. Brooks, U.S. Pretrial Setvices Officer, presenting an official
report upon the conduct of Justin David May, who was pla~ed under pretrial release supervision
by the Honorable Linda K. Caracappa sitting in the Court a~ Philadelphia, on January 26, 2018,
under the following conditions:                            ·

     I. Report as directed by Pretrial Services.                .
     2.   Attend mental health services under the guidance anµ supervision of Pretrial Services.
     3.   Travel is restricted to Eastern Disn-ict of Pe1msylvania and District of Delaware.
     4.   Surrender/Do not obtain passport.
     5.   Surrender/ Do not obtain firearms.
     6.   No contact with co-defendants or potential witnesses.
     7.   Seek Employment
     8.   Computer restrictions: Defendant is permitted use of computers or connected devices, is
          permitted to access the internet for legitimate purposes, and is responsible for any fees
          connected with the installation and use of monitor software.

              Respectfully presenting petition for action of Court and for cause as follows:

     1. The defendant is supervised in the District of Delaware by United States Pretrial Services
        Officer Armando Gonzalez.

     2. Officer Gonzalez has been unable to adequately monitor Mr. May's computer usage.
          According to Officer Gon71l1ez, Mr. May owns an Apple laptop which, at this time, is not
          compatible with their computer monitoring software..

     3. Government counsel and Defense Counsel have agreed to the removal of the computer
        monitoring condition.

PRAYING THAT THE COURT WILL ORDER the removal of the computer monitoring
condition.

  ORDER OF COURT                                      I declare wider penalty of petjury that the
                                                      foregoing i~ true and cortect.
  Considered and ordered this. _'2..0_~_ day
  of 1'.fo \l~Be;,2o_Li:' and ordered filed
  and made a part of the records in the above
  case.
                                                      J9Hiru ~cdi2__ _
                                                      Brittney~
                                                      U.S. Pretrial Services Officer

  T Honorable Joel H. Slomsky                         Place: Philadelphia
  U.S. District Judge                                 Date: August 30, 2018
